DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The following table displays a correspondence between 16/173,148 and U.S. 10120926 claims.

16/173,148
U.S. 10.120,926
1.  A method, comprising:
receiving, by a processor, a first request to compute a value of an attribute based on a first set of data variables from a first data processing application;
identifying, by the processor for the attribute, and based on a map of attributes to a plurality of computing servers, a computing server associated with source code for computing the value of the attribute,

the second request including data specifying:
 the attribute, and 
the first set of data variables, and
the computing server being configured to execute the source code, written in the first programming language, to compute the value of the attribute based on the first set of data variables;
receiving, by the processor and from the computing server, a first attribute value based on the source code being used to compute the value of the attribute; and
transmitting, by the processor, the first attribute value as an input for the first data processing application.


8. The method of claim 1, wherein selecting the computing server from the plurality of computing servers comprises: mapping the attribute to the computing server based on the computing server being configured to execute the first programming language, and selecting the computing server based on the mapping. 


a batch application,
a streaming application, or
an application programming interface (API) based application.

  2. The method of claim 1, wherein the first type of data processing application and the second type of data processing application are at least one of: a batch application, a streaming application, or an application programming interface (API) based application.

4.   The method of claim 1,  wherein identifying the computing server further comprises:
identifying the computing server from the plurality of computing servers, based on the map of attributes indicating that the computing server executes code written in the first programming language.

  8. The method of claim 1, wherein selecting the computing server from the plurality of computing servers comprises: mapping the attribute to the computing server based on the computing server being configured to execute the first programming language, and selecting the computing server based on the mapping. 

7.  The method of claim 1, further comprising:
validating the first request by verifying that the first set of data variables includes the first set of data variables used to compute the value of the attribute.

        7. The method of claim 1, further comprising: validating the first request by verifying that the first set of data variables includes the one or more data variables needed to compute the value of the attribute; and validating the second request by verifying that the second set of data variables includes the one or more data variables needed to compute the value of the attribute. 

8.   The method of claim 1, further comprising:

configured to execute the first programming language; and
selecting the computing server, from a plurality of computing servers, based on the mapping.




a memory device configured to store a shared attribute library; and
one or more processors configured to:
receive a first request to compute a value of an attribute based on a first set of data
variables from a first data processing application;
identify, for the attribute and based on a map of attributes to a plurality of
computing servers, a computing server associated with source code for computing the
value of the attribute,
the source code being written in a first programming language, and
the attribute being included in the map of attributes; 
transmit, based on the attribute being mapped to the computing server, a second request to the computing server,
the second request including data specifying the attribute and the first set of data variables, and
the computing server being configured to execute the source code, written in the first programming language, to compute the value of the attribute based on the first set of data variables;
receive, from the computing server, a first attribute value based on the source code being used to compute the value of the attribute; and
transmit the first attribute value as an input for the first data processing application.


  9. A device, comprising: a memory device configured to store a shared attribute library; and one or more processors configured to: receive information for an attribute to be included in the shared attribute library, wherein the information includes: an attribute identifier, one or more data variables needed to compute a value of the attribute, and a source code for computing the value of the attribute, wherein the source code is written in a first programming language; receive a first request to compute the value of the attribute based on a first set of data variables from a first type of data processing application; validate the first request by verifying that the first set of data variables includes the one or more data variables needed to compute the value of the attribute; receive a second request to compute the value of the attribute based on a second set of data variables from a second type of data processing application that is different than the first type of data processing application; validate the second request by verifying that the second set of data variables includes the one or more data variables needed to compute the value of the attribute; select a computing server from a plurality of computing servers, wherein the computing server is configured to execute the first programming language to compute the value of the attribute based on the first set of data variables and the second set of data variables, and wherein at least two of the plurality of computing servers are associated with different programming languages; receive a first attribute value based on using the source code to compute the value of the attribute based on the first set of data variables; receive a second attribute value based on using the source code to compute the value of the attribute based on the second set of data variables; transmit the first attribute value as an input for the first type of data processing application; and transmit the second attribute value as an input for the second type of data processing application. 
16. The device of claim 9, wherein the one or more processors are further configured to: map the attribute to the computing server based on the computing server being configured to execute the first programming language, and select the computing server based on the map of the attribute to the computer server. 


a batch application, a streaming application, or an application programming interface (API) based application.

10. The device of claim 9, wherein the first type of data processing application and the second type of data processing application are at least one of: a batch application, a streaming application, or an application programming interface (API) based application. 

13.     The device of claim 9, wherein the first data processing application is an application that operates based on a trigger.

13. The device of claim 9, wherein at least one of the first type of data processing application or the second type of data processing application is an application that operates based on a trigger. 
   
14.   The device of claim 13, wherein the trigger is a time-based trigger.

14. The device of claim 13, wherein the trigger is a time-based trigger. 
   
15.    The device of claim 13, wherein the trigger is a request from an application programming interface (API) endpoint.

15. The device of claim 13, wherein the trigger is a request from an application programming interface (API) endpoint. 
   
16.    The device of claim 9, wherein the one or more processors are further configured to:
map the attribute to the computing server based on the computing server being configured to execute the first programming language, and
select the computing server based on the map of the attribute to the computing server.

16. The device of claim 9, wherein the one or more processors are further configured to: map the attribute to the computing server based on the computing server being configured to execute the first programming language, and select the computing server based on the map of the attribute to the computer server. 

17.  A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to:
receive a first request to compute a value of an attribute based on a first set of data variables from a first data processing application;
identify, for the attribute and based on a map of attributes to a plurality of computing servers, a computing server associated with source code for computing the value of the attribute,
the source code being written in a first programming language, and the attribute being included in the map of attributes: transmit, based on the attribute being mapped to the computing server, a second request to the computing server,
the second request including data specifying the attribute and the first set of data variables, and

receive, from the computing server, a first attribute value based on the source code being used to compute the value of the attribute; and
transmit the first attribute value as an input for the first data processing application.


       19. The non-transitory computer-readable medium of claim 17, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: map the attribute to the computing server based on the computing server being configured to execute the first programming language; and selecting the computing server based on the mapping. 


validate the first request by verifying that the first set of data variables includes the first set of data variables  used to compute the value of the attribute.

18. The non-transitory computer-readable medium of claim 17, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: validate the first request by verifying that the first set of data variables includes the one or more data variables needed to compute the value of the attribute; and validate the second request by verifying that the second set of data variables includes the one or more data variables needed to compute the value of the attribute. 

19.   The non-transitory computer-readable medium of claim 1719.   The non-transitory computer-readable medium of claim 17, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
map the attribute to the computing server based on the computing server being configured to execute the first programming language; and
 select the computing server based on the mapping.

  19. The non-transitory computer-readable medium of claim 17, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: map the attribute to the computing server based on the computing server being configured to execute the first programming language; and selecting the computing server based on the mapping. 

20.    The non-transitory computer-readable medium of claim 17, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
receive a third request to compute the value of the attribute based on a second set of data variables from a second data processing application,
wherein the second data processing application is different than the first data processing application;
select the computing server from the plurality of computing servers,
wherein the computing server is configured to execute the source code, written in the first programming 
receive a second attribute value based on using the source code to compute the value of the attribute based on the second set of data variables; and
transmit the second attribute value as an input for the second data processing application.






Claims 1-2, 7-10, 13-20 are rejected based on the grounds of non-statutory double patenting as being un-patentable over claims 1-2, 7-10, and 13-20 of U.S. Patent No. 10,120926. Although the claims at issue are not identical, they are not patently distinct from each other because claims 1-2, 7-17, 13-20 of U.S. Patent No. 10,120926 contains every element of claims 1-2, 7-17, 13-20 of the instant application.



Response to Arguments
5.	Applicant’s arguments, see page 11, lines 9-21, filed 12/28/2020, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
6.	The Applicant argues the rejection of claims 1-20 under 35 U.S.C. 101 – directed to non-statutory subject matter (see page 11, lines 1-8, filed 12/28/2020). However, the First Office Interview- Office Action (dated 11/2/2020) indicates claims 1-2, 4, 7-10 and 13-20 are rejected on the grounds of non-statutory double patenting rejection. See the Double Patenting Rejection above.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN F RAYYAN whose telephone number is (571)272-1675.  The examiner can normally be reached on Monday 8am-4:00pm, T, TH 8-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.F.R/Examiner, Art Unit 2167                                                                                                                                                                                                        March 19, 2021

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167